UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE RAMOS, individually and on behalf of all
other employees similarly situated; FRANCIS
RIVERA, individually and on behalf of all other
employees similarly situated; and GUILLERMO
IGNACIO, individually and on behalf of all
other employees similarly situated, :

Plaintiffs, : JUDGMENT

 

V. 18 CV 4790 (VB)

GREENWICH CATERING CORP. d/b/a
Turkiss; EB2, INC. d/b/a Turkiss; MARK
KOHLER a/k/a Max; and CANTURK YILMAZ
a/k/a John,

Defendants.

 

The Court having adopted the Report and Recommendation of Magistrate Judge Sarah
Netburn as the opinion of the Court; plaintiffs’ motion for default judgment having been granted
in part and denied in part; and plaintiffs’ renewed motion for attorneys’ fees and costs having
been granted in part and denied in part, it is hereby:

ORDERED, ADJUDGED, AND DECREED as to all defendants that plaintiff Jose
Ramos shall be awarded $53,816.80 in damages; plaintiff Francis Rivera shall be awarded
$20,893.99 in damages; plaintiff Guillermo Ignacio shall be awarded $26,784.00 in damages;
and plaintiffs are awarded attorneys’ fees and costs in the amount of $12,651.

Dated: February 20, 2020
White Plains, NY

/ ORDERED:

Vincent L. Briccetti
United States District Judge

 
